  Case 3:21-cv-00842-B Document 29 Filed 06/02/21                      Page 1 of 4 PageID 1690



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS



  CHARITABLE DAF FUND, L.P.                                  §
  and CLO HOLDCO, LTD.,                                      §
  directly and derivatively,                                 §
                                                             §
                    Plaintiffs,                              §
                                                             §
                        v.                                   § CAUSE NO. 3:21-cv-00842-B
                                                             §
  HIGHLAND CAPITAL MANAGEMENT,                               §
  L.P., HIGHLAND HCF ADVISOR, LTD.,                          §
  and HIGHLAND CLO FUNDING, LTD.,                            §
  nominally,                                                 §
                                                             §
                   Defendants.                               §

 PLAINTIFFS’ PARTIALLY OPPOSED MOTION TO EXTEND TIME TO FILE RESPONSES
  TO DEFENDANT HIGHLAND CAPITAL MANAGEMENT, L.P.’S MOTION TO DISMISS
COMPLAINT AND MOTION FOR AN ORDER TO ENFORCE THE ORDER OF REFERENCE

        Plaintiffs respectfully move this Court to extend their time to file their responses to Defendant

Highland Capital Management, L.P.’s Motion to Dismiss Complaint and Motion for An Order to Enforce

the Order of Reference to June 29, 2021.

        1.      Defendant Highland Capital Management, L.P. (“Highland”) filed its Motion for an Order

to Enforce the Order of Reference on May 19, 2021. Plaintiffs’ response is due on June 9, 2021.

        2.      Highland filed is Motion to Dismiss complaint on May 27, 2021. Plaintiffs’ response is

due on June 17, 2021.

        3.      By agreement between Plaintiffs’ counsel and Highland’s counsel, Plaintiffs were granted

an extension to June 29, 2021, to file their response to Highland’s Motion to Dismiss. However, Highland’s

counsel opposes Plaintiffs’ request to extend their response date to the Motion for an Order to Enforce the

Order of Reference to June 29, 2021, as well.



______________________________________________________________________________
Plaintiffs’ Partially Opposed Motion to Extend Time to File Responses    Page 1
   Case 3:21-cv-00842-B Document 29 Filed 06/02/21                      Page 2 of 4 PageID 1691



        4.       Plaintiffs’ counsel seeks the extension of the deadline for both responses based upon the

following: Since the filing of the Motion for An Order to Enforce the Order of Reference on May 19, 2021,

Plaintiffs’ counsel have

             •   been required to spend their time responding to motions filed by Highland in the

                 Bankruptcy Court, fulfilling expedited discovery deadlines and requirements, and have

                 been required to spend considerable time reviewing documents and preparing discovery,

                 as well as preparing for three depositions this week (two depositions on Monday and one

                 to be taken on Friday, June 4) in the related case of In re Highland Capital Management,

                 L.P., Case No. 19-34054-sgj11, in the United States Bankruptcy Court for the Northern

                 District of Texas, Dallas Division. They will also be engaged in depositions and hearing

                 preparations for a hearing on June 8, 2021, also in the Bankruptcy Court.

             •   Separately, they have been engaged in emergency discovery in, as well as preparing for an

                 all-day preliminary injunction hearing that occurred last Friday, May 28, 2021, in

                 Mohammad Sohail v. Wiseman Innovations, Inc., DC-20-07713.

             •   They have further been defending a temporary restraining order, engaged in emergency

                 discovery, and preparing for a temporary injunction hearing to be held on June 14, 2021,

                 in Sybrid Health, LLC dba Premier Management Company v. Mohammad Sohail,” Cause

                 No. DC-21-05382.

             •   Lead Counsel Mazin Sbaiti has further been engaged in defending a temporary restraining

                 order, and he has been engaged in discovery and preparing for a temporary injunction

                 hearing to be held on June 16, 2021, in the matter Origin Bancorp Inc dba Origin Bank v.

                 The LSsalle Group, Inc., et al., DC-18-14477.

5. This extraordinary convergence of emergent motions has deprived counsel of the time to prepare the

responses necessary to answer the Motion for an Order to Enforce the Order of Reference where the

response date is the day after a potentially all-day evidentiary hearing in the bankruptcy matter is supposed

______________________________________________________________________________
Plaintiffs’ Partially Opposed Motion to Extend Time to File Responses    Page 2
   Case 3:21-cv-00842-B Document 29 Filed 06/02/21                     Page 3 of 4 PageID 1692



to conclude. The refusal to move the date even two weeks is plainly designed to put counsel behind the

eight ball.

        6.      In addition to the above scheduling conflicts, Plaintiffs’ counsel, Mazin A. Sbaiti has a

previously planned family vacation from June 19 to 25 in celebration of his parent’s 50th wedding

anniversary.

        7.      The 20-day extension of the deadline for Plaintiffs’ response to the Motion for an Order to

Enforce the Order of Reference is not sought for delay and will not prejudice the Defendant Highland in

any way.

        Plaintiffs respectfully request that the Court grant their Motion and deem Plaintiffs’ responses to

Defendant Highland Capital Management L.P.’s Motion for an Order to Enforce the Order of Reference

and Motion to Dismiss Complaint due on June 29, 2021.



Dated: June 2, 2021                                      Respectfully submitted,
                                                         SBAITI & COMPANY PLLC

                                                         /s/ Mazin A. Sbaiti
                                                         Mazin A. Sbaiti
                                                         Texas Bar No. 24058096
                                                         Jonathan Bridges
                                                         Texas Bar No. 24028835
                                                         JPMorgan Chase Tower
                                                         2200 Ross Avenue – Suite 4900W
                                                         Dallas, TX 75201
                                                         T: (214) 432-2899
                                                         F: (214) 853-4367
                                                         E: mas@sbaitilaw.com
                                                             jeb@sbaitilaw.com

                                                         Counsel for Plaintiffs




______________________________________________________________________________
Plaintiffs’ Partially Opposed Motion to Extend Time to File Responses    Page 3
  Case 3:21-cv-00842-B Document 29 Filed 06/02/21               Page 4 of 4 PageID 1693



                            CERTIFICATE OF CONFERENCE


       I hereby certify that on May 31, 202I conferred with counsel for Highland Capital
Management, L.P. who informed me that he is not opposed to extending the deadline for Plaintiffs’
response to Highland’s Motion to Dismiss to June 29, 2021, but isopposed to extending the
deadline for Plaintiffs’ response to Highland’s Motion for an Order to Enforce the Order of
Reference to June 29, 2021.


                                                                   /s/ Mazin A. Sbaiti
                                                                   Mazin A. Sbaiti




______________________________________________________________________________
Plaintiffs’ Partially Opposed Motion to Extend Time to File Responses    Page 4
